Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of defendants North Shore University Hospital and Roger Hyman to dismiss the complaint under CPLR 3211 (a) (7). Plaintiffs have stated a valid cause of action for medical malpractice based upon defendants’ alleged failure to diagnose a brain tumor (see, Nicastro v Park, 113 AD2d 129). (Appeal from order of Supreme Court, Nassau County, Murphy, J.— dismiss complaint.) Present—Callahan, J. P., Denman, Green, Lawton and Davis, JJ.